122 F.3d 1262
COMPASSION IN DYING, a Washington nonprofit corporation;Jane Roe;  John Doe;  James Poe;  HaroldGlucksberg, M.D., Plaintiffs-Appellees,v.STATE OF WASHINGTON;  Christine Gregoire, Attorney Generalof Washington, Defendants-Appellants.
No. 94-35534.
United States Court of Appeals,Ninth Circuit.
Decided Aug. 25, 1997.

On Remand from the United States Supreme Court.  D.C. No. CV-94-00119-BJR.
Before:  BROWNING, HUG, SCHROEDER, FLETCHER, PREGERSON, REINHARDT, BEEZER, WIGGINS, THOMPSON, FERNANDEZ, and KLEINFELD, Circuit Judges.


1
This case is remanded to the district court for further proceedings consistent with the Supreme Court's opinion in Washington v. Glucksberg, --- U.S. ----, 117 S. Ct. 2258, 138 L. Ed. 2d 772.